Citation Nr: 1523908	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  11-29 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System (NF/SGVHS) in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred for treatment at Memorial Hospital from February 28, 2011 to March 9, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision in which the NF/SGVHS in Gainesville, Florida, granted VA payment or reimbursement of medical expenses incurred for treatment at Memorial Hospital from February 22, 2011 to February 27, 2011, but denied VA payment or reimbursement for medical expenses incurred for treatment at that facility from February 28, 2011 to March 9, 2011.  Later in April 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2011.

In July 2014, the Veteran's representative submitted additional evidence directly to the Board, with a waiver of initial consideration of the evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. §§ 20.800, 20.1304 (2014).

In August 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, DC; a transcript of that hearing is of record.  At the hearing, the Veteran submitted further evidence with another waiver of initial AOJ consideration.  See 38 C.F.R. §§ 20.800, 20.1304.

In December 2014, the Board remanded the claim on appeal to the AOJ for further action, to include additional development of the evidence.  After taking further action, the AOJ returned this matter to the Board.

The Board notes that, in addition to the paper combined health record(s), the Veteran also has records stored in paperless, electronic Virtual VA and Veterans Benefits Management (VBMS) files.  The electronic files include additional materials-including a January 2013 statement from the Veteran, and a transcript of the August 2014 Board hearing-which the Board has reviewed.

For the reasons expressed below, the matter on appeal is again being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

Unfortunately, the Board finds that further action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Review of the claims file reveals that the development directed in the December 2014 remand was not completed.

In the December 2014 remand, the Board requested, among other things, that the AOJ furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that was not currently of record.  The AOJ was to specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding private medical records, including copies of any relevant records from Heartland Hospital, to which the Veteran was apparently transferred for continued care on March 9, 2011.

If the Veteran responded, the AOJ was to obtain all identified records, to include copies of any relevant records from Heartland Hospital; associate the evidence with the record on appeal; and arrange to obtain a medical opinion from an appropriate VA clinician, at a VA medical facility, with review of the record, as to whether and at what point(s), on or after February 27, 2011, if any, the Veteran could have been safely transferred from Memorial Hospital to a VA medical center for continuation of treatment. 

A review of the record reveals that, on remand, the AOJ made arrangements to have the Veteran's paper claims file scanned into VBMS.  Shortly thereafter, for reasons that are not entirely clear, the AOJ scheduled the Veteran for another Board hearing, to be held at the RO in April 2015.  However, the Veteran responded to the notice of that hearing in late March 2015, indicating that he did not intend to appear.  Thereafter, the AOJ returned the case to the Board without completing any of the development directed in the December 2014 remand.

Accordingly, the AOJ should arrange for a VA clinician to review the record on appeal for purposes of providing an opinion as whether and at what point, on or after February 27, 2011, the Veteran could have been transferred from Memorial Hospital to a VA medical center for continuation of treatment.

Prior to arranging for VA clinician review, to ensure that all due process requirements are met, and that the record before the clinician is complete, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding private medical records, including copies of any relevant records from Heartland Hospital.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.
 
Accordingly, this matter is hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding private medical records, including copies of any relevant records from Heartland Hospital, to which the Veteran was apparently transferred for continued care on March 9, 2011.

Clearly explain to the appellant that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, obtain all identified records-to include copies of any relevant records from Heartland Hospital-following the procedures set forth in 38 C.F.R. § 3.159 (2014).  All records and responses received should be associated with the record on appeal.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the record on appeal, arrange to obtain a medical opinion from an appropriate VA clinician, at a VA medical facility.  The contents of the entire record on appeal (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to provide the opinion.

Following review of the record, the clinician should offer an opinion as to whether and at what point(s), on or after February 27, 2011, if any, the Veteran could have been safely transferred from Memorial Hospital to a VA medical center for continuation of treatment. 

Complete, clearly-stated rationale for the conclusions reached must provided

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra. 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the record on appeal is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

